Title: Thomas Jefferson to David Higginbotham, 5 November 1812
From: Jefferson, Thomas
To: Higginbotham, David


          
            Dear Sir Monticello Nov. 5. 12. 
            I recieved last night mr Short’s final answer, which I think should be communicated to you before my departure to Bedford. in the first place he will accept my single bonds for any portion of the price I assume, as absolute paiment, & thereof discharge you. but as to the residue he makes the difficulty which both you & myself apprehended as to our friend. he supposes his affairs to be such as to offer him no resource punctually, if even finally, & his friendship for him would not permit him to press. he wishes therefore his name not to be in the transaction. he will take your single bonds, give you a deed for the land, but expect a mortgage of it as security for your part of the money only. I think myself that this is reasonable & most convenient for you. I accordingly write him that he may consider the bargain as closed, & that on your return to Albemarle & mine from Bedford I will have all things executed in due form. I hope you will approve of this, and am sincerely
            Your’s EtcTh: Jefferson
          
          
            P.S. what respects our friend is so delicate that we count on your saying nothing about it.
          
        